Citation Nr: 0930517	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
degenerative disc disease of the thoracolumbar spine, and if 
so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral upper 
extremity disorder, to include as secondary to degenerative 
disc disease of the lumbar spine.

3.  Entitlement to service connection for a bilateral leg 
disorder, claimed as pain with neuropathy, to include as 
secondary to degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for a right hip 
disorder, claimed as pain with neuropathy, to include as 
secondary to degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for degenerative joint 
disease of the cervical, thoracic, lumbar, and/or sacral 
spine.

6.  Entitlement to service connection for a cervical spine 
disorder, other than degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to July 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

In any case where the threshold issue is one of whether new 
and material evidence had been received in order to reopen a 
finally decided claim, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  This is the case 
even if the RO has previously determined that the claim 
should be reopened.  As such, the issue has been 
characterized as shown on the first page of this decision.

At his April 2009 hearing, the veteran raised the issue of 
entitlement to service connection for a left hip disorder.  
Accordingly, it is referred to the RO for the appropriate 
development.

The issues of entitlement to service connection for a 
bilateral leg disorder; service connection for a right hip 
disorder; entitlement to service connection for a cervical 
spine disorder other than degenerative joint disease; 
entitlement to service connection for a bilateral upper 
extremity disorder; and entitlement to service connection for 
degenerative joint disease of the cervical, thoracic, lumbar, 
and sacral spine, are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, D.C. 


FINDINGS OF FACT

1.  An April 2005 rating decision denied service connection 
for degenerative disc disease of the thoracolumbar spine, 
then claimed as a back disorder.

2.  The additional evidence received since the time of the 
final April 2005 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for degenerative disc disease of the 
thoracolumbar spine.

3.  The evidence with respect to the relationship between the 
veteran's degenerative disc disease of the thoracolumbar 
spine and his military service is in relative equipoise.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for degenerative disc disease of the 
thoracolumbar spine is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  Degenerative disc disease of the thoracolumbar spine is 
related to the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
appeal may proceed, because action favorable to the veteran 
is being taken in reopening the veteran's claim and granting 
the issue on appeal.  As such, this decision poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Procedural regulations concerning claims to reopen provide 
that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]." 38 U.S.C.A. 
§ 5103A (f) (West 2002).  Reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of the claim. 38 
U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); 
see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (a).

The RO denied service connection for a back disorder in April 
2005, and notified the veteran of the decision that same 
month.  The rating decision was not appealed and is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matter under 
consideration in this case at that time was whether the 
veteran's degenerative disc disease of the thoracolumbar 
spine, then claimed as a back disorder, was related to his 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented or secured since 
the April 2005 rating decision which is relevant to, and 
probative of, this matter.

The evidence of record at the time of the April 2005 rating 
decision relevant to the veteran's claim for service 
connection included his service treatment records, VA 
outpatient treatment records dated from June 2004 to December 
2004, and 2 pages of private treatment records dated in 
December 2004.  The additional evidence added to the record 
since the April 2005 rating decision includes VA outpatient 
treatment records dated from December 2004 to June 2007; four 
lay statements submitted on behalf of the veteran, dated in 
January 2005, February 2006, and March 2006; January 2006 and 
July 2006 opinion letters from Dr. D.R.K.; an April 2006 
opinion letter from Dr. D.E.B.; the veteran's February 2008 
SSA disability determination and the related medical records; 
and the November 2008 VA spine examination report.

The RO denied the veteran's claim for entitlement to service 
connection for degenerative disc disease of the thoracolumbar 
spine in April 2005, and at that time, there was no evidence 
that the veteran's degenerative disc disease of the 
thoracolumbar spine was related to his military service.  
However, Dr. D.E.B.'s April 2006 opinion letter contains a 
nexus opinion relating the degenerative disc disease of the 
thoracolumbar spine to the veteran's military service, 
specifically to the 1978 diagnosis of lumbar strain noted in 
the veteran's service treatment records.  This evidence is 
"new," as it had not been previously considered by VA, and 
"material," as it raises the reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the claim 
for entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine is reopened.  

As noted above, service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to establish service connection for the 
veteran's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

Degenerative disc disease of the thoracolumbar spine has been 
diagnosed.  Specifically, a November 2001 private 
multiresonant imaging test (MRI) report indicated that the 
veteran had severe degenerative disc disease of the lumbar 
spine, with disc bulging and protrusion from L3 through S1.  
This diagnosis is confirmed by both VA and private treatment 
records, dated from that time through November 2008, which 
are associated with the claims file.

Additionally, there are two competent opinions of record with 
respect to the relationship between the diagnosed 
degenerative disc disease of the thoracolumbar spine and the 
veteran's military service.  The April 2006 opinion of Dr. 
D.E.B., the veteran's private physician, stated that the 
veteran's inservice injury should have been treated by a 
doctor, not a corpsman.  As a result, Dr. D.E.B. stated, a 
back disorder resulted and progressed rapidly.  Based on the 
veteran's reports of continued symptomatology between service 
and the 1992 spine surgery, and review of the veteran's 
postservice records, Dr. D.E.B. concluded that the  veteran's 
lumbar disk degeneration likely resulted from his injury in 
service.  Conversely, the November 2008 VA examiner noted 
that the veteran had an inservice back injury in June 1978, 
but was not further treated for a back injury or symptoms, 
and had no diagnosed back disorder on service separation in 
July 1982.  Based on these facts, and the lack of objectively 
documented treatment prior to 1992, the VA examiner concluded 
that the veteran's lumbar degenerative disc disease was not 
related to service.

Both of these opinions were provided by physicians.  Although 
the VA examiner is not an orthopedic specialist, it is not 
evident that this alone makes the opinion provided less 
credible.  Similarly, although Dr. D.E.B. did not review the 
veteran's entire claims file, the veteran's postservice 
records were reviewed, and the circumstances of the veteran's 
inservice injury as reported to Dr. D.E.B. are consistent 
with the veteran's service treatment records.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  Additionally, there is 
no evidence to disprove the primary basis of each opinion-
the veteran's subjective, lay reports of continued 
symptomatology as noted by Dr. D.E.B., and the lack of 
objectively documented treatment as noted by the VA examiner.  
Ultimately, these opinions are of equal probative weight.  
Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to the veteran's claim.  Therefore, 
applying the benefit of the doubt doctrine, service 
connection for degenerative disc disease of the thoracolumbar 
spine is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

New and material evidence having been submitted, the appeal 
to reopen the veteran's claim for entitlement to service 
connection for degenerative disc disease of the thoracolumbar 
spine is reopened.

Service connection for degenerative disc disease of the 
thoracolumbar spine is granted.


REMAND

In addition to the claim for degenerative disc disease of the 
thoracolumbar spine granted in the decision above, the 
veteran asserts that service connection is warranted for 
multiple other disorders.  For the reasons discussed below, 
remand is required because the record is inadequate with 
respect to those additional issues.

The veteran has claimed entitlement to service connection for 
a bilateral leg disorder and a right hip disorder, which he 
asserts are related on a secondary basis to his service-
connected degenerative disc disease of the thoracolumbar 
spine.  Specifically, he claims that he experiences numbness, 
tingling, and shooting pains; in written submissions during 
the appeal period and during testimony before the Board, he 
has characterized these symptoms as "neuropathy."  However, 
the record also reflects a long history of diabetes mellitus, 
which can also potentially result in peripheral neuropathy.  
It is unclear from the record both the nature of the 
veteran's claimed bilateral leg and right hip disorders, and 
whether they are related to his service-connected 
degenerative disc disease, to his diabetes mellitus, or to 
another cause.  To that end, a VA examination must be 
conducted to determine the etiology of these two claimed 
disorders.

Similarly, the veteran has claimed entitlement to a cervical 
spine disorder other than degenerative joint disease.  
Although November 2001 and March 2002 private treatment 
records reflect that cervical myelopathy has been diagnosed, 
and that the veteran underwent cervical spine fusion at C6 in 
April 1997, as well as removal of a tumor from C6 to T12 in 
September 1997, the record does not show the relationship 
between this condition and his military service, or between 
this disorder and a service-connected disorder.  Accordingly, 
a VA examination is required to resolve these questions of 
medical fact.  

Additionally, the veteran has claimed entitlement to service 
connection for a bilateral upper extremity disorder, 
specifically peripheral neuropathy.  He has reported numbness 
and tingling in his forearms and fingers.  Some evidence of 
record suggests that the claimed neuropathic symptoms are 
related to the cervical spine disorder discussed above.  
However, other evidence shows that these symptoms could also 
be related to the veteran's diabetes mellitus, or be 
manifestations of carpal tunnel syndrome, for which the 
veteran underwent bilateral wrist tendon release surgeries in 
1998.  Because the etiology of his symptoms is not clear, a 
VA examination, to include an electromyography (EMG), must be 
conducted.

Finally, the veteran has claimed entitlement to service 
connection for degenerative joint disease "of the cervical, 
thoracic, lumbar, and sacral" spine.  A general diagnosis of 
severe degenerative joint disease was noted in a March 2002 
private treatment record, but it is unclear from the record 
what section(s) of the veteran's spine are affected by that 
degenerative joint disease.  Moreover, the April 2006 private 
opinion noted in the decision above discusses "degenerative 
changes" of the veteran's spine, but does not differentiate 
between degenerative disc disease and degenerative joint 
disease.  Thus, it must be determined, first, if degenerative 
joint disease exists in one or more sections of the spine, 
and if so, whether any degenerative joint disease is related 
directly to the veteran's military service and/or to the 
service-connected degenerative disc disease.  

Accordingly, the issues of entitlement to service connection 
for a bilateral leg disorder; entitlement to service 
connection for a right hip disorder; entitlement to service 
connection for a cervical spine disorder other than 
degenerative joint disease; entitlement to service connection 
for a bilateral upper extremity disorder; and entitlement to 
service connection for degenerative joint disease of the 
cervical, thoracic, lumbar, and sacral spine; are remanded 
for the following actions:

1.  A VA orthopedic examination must be 
conducted to determine the existence 
and etiology of both the claimed 
degenerative joint disease of the 
spine, and the claimed cervical spine 
disorder.  The claims folder and a copy 
of this Remand must be provided to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
examiner is directed to conduct any x-
rays, MRIs, or other diagnostic tests 
and studies that will assist in 
resolving the questions of medical fact 
set forth below.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

With respect to the claimed 
degenerative joint disease of the 
spine, the examiner must consider the 
medical evidence contained in the 
claims file as well as all radiographic 
and other diagnostic tests, and 
determine first whether the veteran has 
degenerative joint disease of any part 
(cervical, thoracic, lumbar, and/or 
sacral) of the spine.  Once that 
determination has been made, the 
examiner is directed to opine as to 
whether any degenerative joint disease 
found on examination is directly 
related to the veteran's military 
service, to the service-connected 
degenerative disc disease of the 
thoracolumbar spine, or neither of 
these.  

With respect to the claimed cervical 
spine disorder (other than degenerative 
joint disease), the examiner must 
consider the medical evidence contained 
in the claims file as well as all 
radiographic and other diagnostic 
tests, and determine first whether the 
veteran has degenerative disc disease 
of the cervical spine, or any other 
cervical spine disorder.  Then, the 
examiner is directed to opine as to 
whether any cervical spine disorder 
found on examination is related to the 
veteran's military service, to the 
service-connected degenerative disc 
disease of the thoracolumbar spine, or 
neither of these.

2.  After the orthopedic examination is 
completed, a VA neurology examination 
must be conducted to determine the 
existence and etiology of his claimed 
bilateral leg disorder, right hip 
disorder, and bilateral upper extremity 
disorder.  The claims folder and a copy 
of this Remand must be provided to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
examiner is directed to conduct any x-
rays, MRIs, EMGs, or other diagnostic 
tests and studies that will assist in 
resolving the questions of medical fact 
set forth below.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

With respect to the claimed bilateral 
leg disorder and right hip disorder, 
the examiner must determine an 
appropriate diagnosis or diagnoses for 
any leg or hip disorder found (to 
include consideration of both hips).  
Then, the examiner must state whether 
any leg or hip disorder found is 
related directly to the veteran's 
military service, or to his service-
connected degenerative disc disease of 
the thoracolumbar spine.  If any leg or 
hip disorder found is not related to 
the veteran's military service or to a 
service-connected disorder, but rather 
to a nonservice-connected disorder such 
as the veteran's diabetes, the examiner 
should so state.

With respect to the claimed bilateral 
upper extremity disorder, the examiner 
must determine an appropriate diagnosis 
or diagnoses for any upper extremity 
disorder found.  Then, the examiner 
must state whether any upper extremity 
disorder found is related directly to 
the veteran's military service, to the 
veteran's service-connected 
degenerative disc disease of the 
thoracolumbar spine, to any cervical 
spine disorder found during the 
orthopedic examination, or none of 
these.  If any bilateral upper 
extremity disorder found is not related 
to the veteran's military service or to 
a service-connected disorder, but 
rather to a nonservice-connected 
disorder such as the veteran's diabetes 
mellitus, the examiner should so state.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address of record.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  When the above development has been 
completed, all remanded issues must be 
readjudicated.  If any issue on appeal 
remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


